Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The rejection of Claim(s) 1-16 under 35 U.S.C. 102(a)(2) as being anticipated by Lachia et al.(WO 2015128321; 9/3/2015) is withdrawn. 

    PNG
    media_image1.png
    285
    792
    media_image1.png
    Greyscale

Instant compound in Claim 1 above differs structurally from Lachia’s compound(see above). For this reason the 35 USC 102 rejection is withdrawn.

The rejection of Claim(s) 1-16 under 35 U.S.C. 103 as being unpatentable over Lachia et al.(WO 2015128321; 9/3/2015) is withdrawn. Tables 2-6 provide data .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ALTON N PRYOR/           Primary Examiner, Art Unit 1616